Citation Nr: 1719866	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-07 688	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of debt from overpayment in the amount of $16,900.40.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to August 2000, October 2003 to June 2008, and reenlisted for active duty again in January 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Milwaukee, Wisconsin.  The Veteran testified in a hearing before the undersigned in February 2015.  A hearing transcript was associated with the claims file.  In May 2016, the Board remanded this matter for additional development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, VA received notification, from the Veteran in November 2016 and through his authorized representative in May 2017, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a correspondence received by VA November 2016, the Veteran indicated that he was satisfied with the partial waiver of indebtedness granted in a September 2016 decision on remand.  The Veteran's representative submitted a similar letter in May 2017 indicating that the Veteran wished to withdraw his appeal.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
Paul Sorisio
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


